Appeal from an order of the Family Court, Kings County, dated June 16, 1975, which, upon a fact-finding adjudication that appellant is a juvenile delinquent, placed him on probation for a period of one year. Order affirmed, without costs or disbursements. On the record herein, the infant complainant was properly sworn (see CPL 60.20; People v Nisoff, 36 NY2d 560). Accordingly, the evidence was sufficient to support the finding that appellant committed an act which, if done by an adult, would constitute a crime. Gulotta, P. J., Hopkins, Latham, Margett and Shapiro, JJ., concur.